DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This Office action is in response to the preliminary amendment filed 6/17/21.  The Preliminary Amendment filed 06/17/2021 has been entered.  Claims 2, 6, 9, 10, 12, 13, and 14 are amended.  Claims 1-14 are pending.
Examiner notes that "a computer readable storage medium" as disclosed in the Specification excludes signals ("A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se", Specification [00129]).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/14/2021 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:

Claim 4 recites “in response to failing to receiving” (line 3, emphasis added), which is not grammatically correct.  Examiner suggests the amendment “in response to failing to receive”.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1, 2, 5-8, and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claim 1 recites a method for determining a plurality of devices and respective connections in a network, and generating a layout view of this network information.  As broadly recited in the claims, this concept falls under mental processes, or concepts performed in the human mind (including an observation, evaluation, judgment, or opinion), as the claim recites various determination steps that would be reasonable for a human to do (i.e., counting a number of devices in a network and observing their connections to other devices).  The claim recites additional elements, such as a substation system, host computers, switches, and end devices, as well as generating a layout view.  This judicial exception is not integrated into a practical application because the additional elements merely describe the environment where the determining steps are performed and the information that the generated layout reflects (i.e., a substation system), and the generation of a layout view is not a meaningful limitation on the judicial exception, as no particular means of generation is claimed.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are conventional, extra-solution features.  Dependent claims 2, 5-8, 10, 11, and 14 merely add further mental steps (e.g., “obtaining”, claim 5; “determining”, claims 7-8, 10) and recite further conventional, extra-solution features (i.e., “computer-readable storage medium”, claim 14).  Claims 12 and 13 recite the same method steps whose additional elements (i.e., “processor…computer-readable storage medium”, claim 12; “host computers…switches…end devices…processor…computer-readable storage medium”, claim 13) are conventional, extra-solution features that do not add meaningful limitation and are rejected under the same rationale as claim 1 above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "each network address in the substation system" in line 3.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite any network addresses in the substation system.  Claim 4 is rejected as depending from claim 3 and under the same rationale.

Claim 11 recites the limitation “the bus line” in line 5.  There is insufficient antecedent basis for this limitation in the claim, as the claims do not previously recite a bus line.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dolezilek et al. (U.S. Pat. App. Pub. 2014/0282021), hereinafter Dolezilek.

Regarding claim 1, Dolezilek disclosed a method comprising:
determining a plurality of devices in a networked state in a substation system (determining connected devices, i.e., a plurality of devices in a networked state, of a substation, i.e., substation 
determining an inter-device connection relationship of the plurality of devices (determining how devices are connected/device communication topologies, i.e., inter-device connection relationship, ¶[0050]); and
generating a layout view for the plurality of devices based on the inter-device connection relationship (generating a visualized communication topology, i.e., layout view, of the devices, ¶[0025], [0047]), the layout view comprising a host computer layer comprising representations of the host computers (visualization including devices, ¶[0025]; devices including servers, i.e., host computers, ¶[0032]), a switch layer comprising bus lines representing the switches (visualization including communication channels/pathways, i.e., bus lines, between devices, ¶[0025], [0051]), and an end device layer comprising representations of the end devices (visualization including devices, ¶[0025]; devices including intelligent electronic devices (IEDs), i.e., end devices, ¶[0017]-[0018]), each of the host computer layer and the end device layer being connected to the switch layer (visualization showing the manner in which the devices are communicatively connected, ¶[0051]).

Regarding claim 2, Dolezilek disclosed the method wherein the end devices comprise at least one of an Intelligent Electronic Device (IED) (IEDs, ¶[0017]) or a time source device (time source, ¶[0038]).

Regarding claim 5, Dolezilek disclosed the method further comprising:
obtaining identification information for the plurality of devices (receiving configuration information from the devices, ¶[0070]; identifying the devices based on the configuration information, i.e., identification information, ¶[0071]); and
wherein the layout view comprises a representation of the identification information (generating a visual topology, i.e., layout view, based on the identified devices, ¶[0072]).


a processor (processor, ¶[0080]); and
a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform a method (non-transitory computer-readable storage medium, ¶[0080]) comprising:
determining a plurality of devices in a networked state in a substation system (determining connected devices, i.e., a plurality of devices in a networked state, of a substation, i.e., substation system, ¶[0050]), the plurality of devices comprising host computers, switches, and end devices (network devices including servers, i.e., host computers, switches, and intelligent electronic devices (IEDs), i.e., end devices, ¶[0017]-[0018], [0032]);
determining an inter-device connection relationship of the plurality of devices (determining how devices are connected/device communication topologies, i.e., inter-device connection relationship, ¶[0050]); and
generating a layout view for the plurality of devices based on the inter-device connection relationship (generating a visualized communication topology, i.e., layout view, of the devices, ¶[0025], [0047]), the layout view comprising a host computer layer comprising representations of the host computers (visualization including devices, ¶[0025]; devices including servers, i.e., host computers, ¶[0032]), a switch layer comprising bus lines representing thepage 5 of 8Atty. Docket No. 754596Preliminary Amendment switches (visualization including communication channels/pathways, i.e., bus lines, between devices, ¶[0025], [0051]), and an end device layer comprising representations of the end devices (visualization including devices, ¶[0025]; devices including intelligent electronic devices (IEDs), i.e., end devices, ¶[0017]-[0018]), each of the host computer layer and the end device layer being connected to the switch layer (visualization showing the manner in which the devices are communicatively connected, ¶[0051]).

Regarding claim 13, Dolezilek disclosed a substation (substation, ¶[0024]) comprising:
host computers (networking/communication devices, e.g., servers, ¶[0032]);
switches coupled to the host computers (switches, ¶[0032]; switches connected to networking/communication devices, ¶[0018]);

a computing device (computer system, ¶[0080]) comprising:
a processor (processor, ¶[0080]); and
a computer-readable storage medium storing instructions which, when executed by the processor, cause the processor to perform a method (non-transitory computer-readable storage medium, ¶[0080]) comprising:
determining a plurality of devices in a networked state in a substation system (determining connected devices, i.e., a plurality of devices in a networked state, of a substation, i.e., substation system, ¶[0050]), the plurality of devices comprising host computers, switches, and end devices (network devices including servers, i.e., host computers, switches, and intelligent electronic devices (IEDs), i.e., end devices, ¶[0017]-[0018], [0032]);
determining an inter-device connection relationship of the plurality of devices (determining how devices are connected/device communication topologies, i.e., inter-device connection relationship, ¶[0050]); and
generating a layout view for the plurality of devices based on the inter-device connection relationship (generating a visualized communication topology, i.e., layout view, of the devices, ¶[0025], [0047]), the layout view comprising a host computer layer comprising representations of the host computers (visualization including devices, ¶[0025]; devices including servers, i.e., host computers, ¶[0032]), a switch layer comprising bus lines representing the switches (visualization including communication channels/pathways, i.e., bus lines, between devices, ¶[0025], [0051]), and an end device layer comprising representations of the end devices (visualization including devices, ¶[0025]; devices including intelligent electronic devices (IEDs), i.e., end devices, ¶[0017]-[0018]), each of the host computer layer and the end device layer being connected to the switch layer (visualization showing the manner in which the devices are communicatively connected, ¶[0051]).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dolezilek (U.S. Pat. App. Pub. 2014/0282021) as applied to claim 5 above, and further in view of Orehawa (U.S. Pat. App. Pub. 2013/0332529).

Regarding claim 6, Dolezilek disclosed the method wherein the end devices comprise an Intelligent Electronic Device (IED) (IEDs, ¶[0017]) and a time source device (time source, ¶[0038]), and wherein obtaining the identification information comprises:
determining the identification information for the IED based on at least one of a Substation Configuration Description (SCD) file (identifying the devices based on the configuration information, i.e., identification information, ¶[0071]; configuration files including substation configuration description (SCD) files, ¶[0024]) or an IEEE Medium Access Control (MAC) address table.
Dolezilek did not disclose:
determining the identification information for the time source device based on at least one of a Simple Network Time Protocol (SNTP) protocol or an IEEE 1588 protocol.
Orehawa disclosed:

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dolezilek to include determining the identification information for the time source device based on at least one of a Simple Network Time Protocol (SNTP) protocol or an IEEE 1588 protocol as claimed, because doing so would have avoided any potential problems that may have occurred when data was exchanged between devices whose IEEE 1588 grandmaster clocks were not the same (Orehawa, ¶[0044]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dolezilek (U.S. Pat. App. Pub. 2014/0282021) as applied to claim 5 above, and further in view of Kui et al. (U.S. Pat. App. Pub. 2004/0264484), hereinafter Kui.

Regarding claim 7, Dolezilek disclosed the method as detailed above.  Dolezilek did not disclose the method wherein obtaining the identification information comprises:
determining the identification information for the host computers and switches based on a Simple Network Management Protocol (SNMP) protocol.
	Kui disclosed:
determining the identification information for the host computers and switches based on a Simple Network Management Protocol (SNMP) protocol (using SNMP requests to identify switches and network devices, i.e., host computes, in a network, ¶[0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Dolezilek to include determining the identification information for the host computers and switches based on a Simple Network Management Protocol (SNMP) protocol as claimed, because doing so would have been applying a known technique (i.e., identifying host computers and switches based on SNMP) to a known devices/method/product (i.e., the network of Dolezilek) ready .

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 3, 4, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the above rejections under 35 U.S.C. 112.

Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if amended to overcome the above rejections under 35 U.S.C. 101.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441